Mr. Justice Wolf
delivered the opinion of the court.
Rosendo Ferraris was charged in the District Court of Agnadilla with the crime of having maliciously and with fraudulent intent offered for sale adulterated milk as pure. He was found guilty and sentenced to six months in jail and to the payment of $100 fine.
The appellant alleges several grounds of error which may be reduced to two, namely, that at the trial in the court below there was, first, no proof of adulteration and, second, that there was no proof of a fraudulent intent or malice. We shall first consider the alleged failure to show a fraudulent intent.
At the threshold of this investigation we are met with the suggestion that proof of a fraudulent intention is rendered unnecessary by virtue of the Act of March 11, 1909, Laws of 1909, page 140. It is as follows:
“Section 1. — -That section 337 of the Penal Code, be amended so as to read as follows:
“Section 337. — Every person who adulterates or dilutes any article of food, drink, drug, medicine, spirituous or malt liquor, or wine, or any article useful in compounding them, with a fraudulent intent to offer the same or cause or permit it to be offered for sale as unadulterated or undiluted, and every person who fraudulently sells, or keeps, or offers for sale the same, as unadulterated or undiluted, is guilty of a misdemeanor and shall be punished by a fine not exceeding one hundred dollars or imprisoned in jail not exceeding three months and in addition to such punishment the adulterated article shall be confiscated. In all cases in which the adulterated article is milk, the person guilty of such adulteration, keeping or offering for sale such article, shall be sentenced to imprisonment for a term of from two to six months and fined from thirty to one hundred dollars, Provided, that the person found guilty a second time of adulteration, keeping or selling adulterated milk shall be punished by imprisonment for a term of from six months to one year, and fined from one hundred to three hundred dollars, and his license shall be revoked. The sentence imposed on such person shall be published in two of the papers having the largest circulation in the island, and shall also be made known by means of bills which shall be posted in public places and at the *795domicile or establishment of the guilty person, all of which shall be paid for by such, person.
Section 2. — Jurisdiction for the punishment of violations of the provisions of this act relating to adulterations of milk, is hereby taken from the municipal courts and conferred exclusively upon the district courts.
Section 3. — Any law or part of law in conflicting herewith is hereby repealed.
Section 4. — This law shall take effect from and after April 1, 1909.”
There are two different classes of crimes defined in the first part of section one, namely, the act of adulterating articles of food, drinks, etc., with fraudulent intent to sell or suffer a sale, and second to fraudulently selling, keeping or offering for sale the same as unadulterated or undiluted. Then follows a penalty. Then the statute provides that where, in the commission of either of such offenses, such “adulterated” article is milk a different and a severer penalty may be inflicted, which is liable to be much augmented in the event of a second offense.
With this analysis of the statute before us it is impossible for us to reach the conclusion that the legislature meant to do away with the necessity of proving á fraudulent intent. A number of the legislatures of the various States knowing the difficulty of proving a fraudulent intent in cases of adulteration have done away with such necessity by casting the burden upon the seller of proving that the milk is not adulterated. Generally where this is done it is unnecessary to prove a fraudulent intent, and in some cases it is no defense to prove a want of guilty knowledge. (People v. Snowberger, 67 Am, St. Rep., 499; Peg v. Tolson, 8 Eng. Ruling Cases, 28, 29; People v. O’Brien, 31 Pac., 15; Commonwealth v. Waite, 93 Mass., 264; Commonwealth v. Boynton, 84 Mass., 160; People v. Cipperly, 101 N. Y., 634, and other cases.) In all these eases the statute itself rendered it unnecessary to prove a fraudulent intent. Where, however, the statute makes knowl*796edge of the unwh.olesomen.ess or adulteration an essential ingredient of the crimes it is necessary that such knowledge appear. (Commonwealth v. Owen Hannelly, 81 Mass., 195; J. P. Anderson v. The State, 30 Tex. App., 699; Jesse Teague v. The State, 25 Tex. App., 577; People v. Brown et al., 16 Pac., 1; Farrell v. The State, 30 Am. Rep., 614 [see note]; People v. Flack, 11 L. R. A., 807 [note]; Verona Central Cheese Co. v. Murtaugh, 50 N. Y., 316.)
Mr. Justice Stephen sums up the principle in this wise:
“The principle involved appears to me, when fully considered, to amount to no more than this.' The full definition of every crime contains expressly or by implication a proposition as to a state of mind. Therefore, if the mental element of any conduct alleged to be a crime is proved to have been absent in any given case, the crime so defined is not committed; or again, if a crime is fully defined nothing amounts to crime which does not satisfy that definition. Crimes are in the present day much more accurately defined by statute or otherwise than they formerly were. The mental element of most crimes is marked by one of the words ‘maliciously,’ ‘fraudulently,’ ‘negligently,’ ‘knowingly,’ but it is the general — I might, I think, say the invariable practice of the Legislature to leave unexpressed some of the mental elements of crime.” (8 Eng. Ruling Cases, pp. 28, 29.)
Our statute uses the word “fraudulently” or “with fraudulent intent” to express this idea.
The proof at the trial showed that the defendant, who is a seller of milk, was in possession of milk alleged to be adulterated, and that he exposed it for sale, and that an expert examined such milk and found it considerably below the standard, the expert going so far as to state from his inspection that such milk “was very adulterated.” There was, however, not the slightest proof that the defendant had any knowledge of the alleged adulterated character of the milk. Even in civil cases, where fraud is alleged, some “clear” proof is necessary. (People v. Lalone, 164 U. S., 260.) In a criminal prosecution no matter what its nature, where the statute makes a certain element necessary to be proved, it is essential to prove *797such matter beyond a reasonable doubt. (People v. Milgate, 5 Cal., 127; People v. Landman, 103 Cal., 580; People v. John Brannon, 47 Cal., 96.) Perhaps a number of adulterators may escape punishment. That is a matter for the legislature. - “The settled principles of law cannot, with safety to the public, be disregarded in order to remedy the hardship of special cases.” (Buchanan v. Silchfield, 102 U. S., 293; Lake County v. Bollins, 130 U. S., 673.)
There was no proof that the milk was adulterated. The principle that governs this matter has been discussed in the case of People of Porto Rico v. Pinto, decided on this 22d day of December, 1909. 0
For these reasons the judgment must be reversed and the, ease sent back for a new trial.
Reversed.
Chief Justice Hernández and Justices Figueras and del Toro concurred.
Mr. Justice MacLeary dissented.